1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS L. GOFF,                                            CASE NO. 1:15-cv-00937 AWI EPG
12                  Plaintiff,
                                                                ORDER (1) SETTING SETTLEMENT
13          v.                                                  CONFERENCE, (2) REQUIRING
14   GAMEZ,                                                     PERSONAL ATTENDANCE BY CERTAIN
                                                                INDIVIDUALS, (3) REQUIRING
15                  Defendant,                                  SETTLEMENT CONFERENCE
                                                                STATEMENT MEETING CERTAIN
16                                                              PARAMETERS, AND (4) SCHEDULING
                                                                PRE-CONFERENCE TELEPHONIC
17
                                                                DISCUSSION
18
19          Magistrate Judge Jeremy D. Peterson will hold a settlement conference on November 8, 2019

20   at 10:00 a.m. in Courtroom 6 at the U.S. District Court, 2500 Tulare Street, Fresno, California, 93721.

21   The court expects that the parties will proceed with the settlement conference in good faith and

22   attempt to resolve all or part of the case. If any party believes that the settlement conference will not

23   be productive, that party shall so inform the court as far in advance of the settlement conference as

24   possible. Unless otherwise permitted in advance by the court, the following individuals must attend

25   the settlement conference in person: (1) all of the attorneys who will try the case; (2) the parties,

26   except as noted below; and (3) individuals with full authority to negotiate and settle the case, on any

27   terms. Parties affiliated with the California Department of Corrections and Rehabilitation are excused

28   from personal attendance if and only if they are available to confer with their counsel by telephone at

                                                          1
1    all times during the settlement conference.

2             No later than two weeks prior to the settlement conference, each party must submit to Judge

3    Peterson’s chambers by email (address: jdporders@caed.uscourts.gov) or, in the case of incarcerated

4    parties, by U.S. Mail (address: US District Court, P.O. Box 575, Yosemite National Park, CA 95389),

5    a confidential settlement conference statement. These statements should neither be filed on the docket

6    nor served on any other party. The statements should be marked “CONFIDENTIAL” and should state

7    the date and time of the conference. The statements should not be lengthy but should include

8             (1) a brief recitation of the facts;

9             (2) a discussion of the strengths and weaknesses of the case;

10            (3) an itemized estimate of the expected costs for further discovery, pretrial, and trial matters,

11   in specific dollar terms;

12            (4) your best estimate of the probability that plaintiff will prevail should this case proceed to

13   trial;

14            (5) your best estimate of recovery by plaintiff should this case proceed to trial and plaintiff

15   prevail (in specific dollar terms);

16            (6) a history of settlement discussions (including a listing of any current settlement offers from

17   any party, in specific dollar terms), a candid statement of your party’s current position on settlement,

18   including the amount that you will give/accept to settle (in specific dollar terms), and a statement of

19   your expectations for settlement discussions;

20            (7) a list of the individuals who will be attending the settlement on the party’s behalf, including

21   names and, if appropriate, titles.

22            Magistrate Judge Jeremy D. Peterson will hold a short, pre-settlement conference telephone

23   discussion on October 21, 2019 at 2:00 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176).

24   Only the lead attorney from each side should participate.

25
26
27
28

                                                           2
1
2    IT IS SO ORDERED.

3
4    Dated:   August 29, 2019
                                UNITED STATES MAGISTRATE JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                3
